Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is September 30, 2019. This Office Action is in response to the Restriction/Election response filed November 10, 2021. This action is a NON-FINAL REJECTION.
Election/Restrictions
Applicant’s election without traverse of Group I, a device, in the reply filed November 10, 2021 is acknowledged.  Applicant indicated original Claims 1 – 9; original Claims 10 – 16; and newly-submitted Claims 21 – 24 as drawn to the elected invention. Original Claims 17 – 20, drawn to the non-elected invention, were canceled by Applicant. 
As best understood by Examiner, original Claims 1 – 9 and 10 – 16 are drawn to the disclosed, instant species of FIG. 15 and FIG. 16, whereas newly-submitted Claims 21 – 24 are drawn to the disclosed, instant species of FIG. 17A, FIG. 17B, and FIG. 17C. Examiner notes there is no generic claim recited encompassing all species of the disclosed device.
Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to novel integrated circuit (IC) devices with interconnect structures having different via configurations for different via interface requirements, and methods of manufacturing the same.  
Applicant discloses resistance-capacitance (RC) delay has arisen as a significant challenge as reduced geometry sizes are implemented to achieve ICs with faster operating speeds (e.g., by reducing distances traveled by electrical signals), thereby negating some of the advantages achieved by scaling down to smaller and more complex circuits. 
Applicant also discloses RC delay generally indicates delay in electrical signal speed through an IC resulting from a product of resistance (R) (i.e., a material's opposition to flow of electrical current) and capacitance (C) (i.e., a material's ability to store electrical charge). Reducing both resistance and capacitance is thus desired to reduce RC delay and optimize performance of scaled down ICs. Interconnects of ICs, which physically and/or electrically connect IC components and/or IC features of the ICs, are particularly problematic in their contributions to RC delay.
Applicant discloses their novel IC devices and methods advantageously result in formation of interconnects having a reduced RC delay. 

Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).
Claim terms “first metal plug”, “second metal plug”, “third metal plug”, and “fourth metal plug” (See new Claim 21) are interpreted as noted in the following table:

Claim Term
Examiner’s Interpretation 
(See FIG. 17A embodiment)
“first metal plug”
layer 286 of structure 282A
“second metal plug”
layer AU-1 of structure 350A
“third metal plug”
layer 286 of structure 282A
“fourth metal plug”
layer BU-1 of structure 350B


These claim terms have no antecedent basis with the specification. However, based on review of the original disclosure and knowledge of one of ordinary skill in the art, these terms are treated as both definite (See MPEP §2173.05(e), Section II) and as not introducing new matter (See MPEP §2163.06, MPEP §2163.07; See also, instant specification, [0025] “plug openings” and instant FIG. 3, 270A, 270B; See in particular FIG. 17A, metal plug structures 286, AL, AU-1, BL, BU-1)). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK ‘931 (US 2007/0059931 A1; Park, Je-Min et al.; pub. date Mar. 15, 2007).	
Regarding Claim 1: PARK ‘931 discloses a device (FIG. 3C) comprising: 

    PNG
    media_image1.png
    409
    729
    media_image1.png
    Greyscale


a first source/drain contact 425n, 423n disposed in a dielectric layer 422, wherein the first source/drain contact 425n, 423n physically contacts a first source/drain feature 417n; 

a first via 422n having a first via layer configuration (see structure of 425n within opening 422n) disposed in the dielectric layer 422, wherein the first via 422n extends into and physically contacts the first source/drain contact 425n (note the material of 425n is the same as the material filling the first via 422n and is shown as a continuous layer; as such first via 422n extends into and physically contacts the first source/drain contact); and
a second via 422d having a second via layer configuration (see additional material layers 423c and 420d in addition to material layer of 425c within the second via 422d) disposed in the dielectric layer 422, wherein the second via 422d extends into and physically contacts the second source/drain contact 425c (see portion of material layer of 425c that is both outside and on the surface of second via 422d and inside the second via 422d), the second via layer configuration is different than the first via layer configuration (See FIG. 3C), and a first thickness of the first via (See “tn”; para [0058]) is the same as a second thickness (See “tc”; para [0058] of the second via (para [0058], “The fourth thickness tc may be substantially equal to the second thickness tn.”).
Regarding Claim 2: PARK ‘931 discloses the device of claim 1, wherein: the first via 425n includes a first upper portion disposed over a first lower portion (Note the “first upper portion” is the portion of 425n above the surface of via opening 422n and the “first lower portion” is the portion within via opening 422n), wherein the dielectric layer 422 physically contacts sidewalls of the first upper portion (See FIG. 3C) and the first 
Regarding Claim 3: PARK ‘931 discloses the device of claim 1, wherein each of the first via 422n and the second via 422d have a first cross-sectional profile along a first direction (See cross-section view of FIG. 3C) and a second cross-sectional profile along a second direction (Not shown; The second cross-sectional profile is the direction perpendicular to the cross-section view of FIG. 3C), wherein the first direction is different than the second direction and the first cross-sectional profile is different than the second cross-sectional profile (See also [0086] – [0092]).
Allowable Subject Matter
Claims 4, 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 10 – 16 and Claims 21 – 24 are in condition for allowance. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose nor render obvious, either alone or in combination, a device as recited by independent Claim 1, including: 
the further limitations of Claim 4, including each of the first via and the second via have a first bottom interface profile with the first source/drain or
the further limitations of Claim 5, including a contact etch stop layer disposed between the first interlevel dielectric layer and the second interlevel dielectric layer; the first source/drain contact and the second source/drain contact are disposed in and extend through the first interlevel dielectric layer; and the first via and the second via are disposed in and extend through the second interlevel dielectric layer and the contact etch stop layer, wherein a first portion of the first via extending into the first source/drain contact physically contacts a bottom surface of the contact etch stop layer and a second portion of the second via extending into the second source/drain contact physically contacts the bottom surface of the contact etch stop layer; or 
the further limitations of Claim 6, including wherein: a third via bulk layer physically contacts the dielectric layer, the first via bulk layer and the third via bulk layer include a same material, the third via bulk layer has the second thickness, and the first via bulk layer has a third thickness that is less than the first thickness; or 
the further limitations of Claim 8, including a first via barrier layer disposed between the first via bulk layer and the second via bulk layer, wherein the first via bulk layer physically contacts the dielectric layer and the first via barrier layer is further disposed between the second via bulk layer and the dielectric layer; the second via having the second via layer configuration includes: a third via bulk layer, a fourth via bulk layer disposed over the third via bulk layer, and a second via barrier layer disposed between the third via bulk layer and the fourth via bulk layer, wherein the third via bulk layer physically contacts the dielectric layer and the second via barrier layer is further disposed between the fourth via bulk layer and the dielectric layer; wherein the first via bulk layer and the third via bulk layer include a first material, the second via bulk layer and the fourth via bulk layer include a second material, and the first via barrier layer and the second via barrier layer include a third material; and wherein a first distance between the first via barrier layer and a substrate is different than a second distance between the second via barrier layer and the substrate.
Also, the prior art of record does not disclose nor render obvious, either alone or in combination, a device as recited by independent Claim 10, further including a gate structure disposed over a substrate, wherein the gate structure is disposed between a first source/drain feature and a second source/drain feature; and a first via, a second via, and a third via disposed in the dielectric layer, wherein: the first via physically contacts the first source/drain contact, the second via physically contacts the second source/drain contact, and the third via physically contacts the gate structure, 
In addition, the prior art of record does not disclose nor render obvious, either alone or in combination, a semiconductor structure as recited by independent Claim 21, including a first dielectric layer, a second dielectric layer disposed over the first dielectric layer, and a third dielectric layer disposed over the second dielectric layer;  a first barrier layer, wherein the first barrier layer is disposed between the first metal plug and the first dielectric layer, the first barrier layer is disposed between the first metal plug and the second dielectric layer, the first barrier layer is disposed between the second metal plug and the second dielectric layer, the second metal plug is disposed over and physically contacts the first metal plug, and the second metal plug physically contacts the third dielectric layer; a second interconnect structure that includes a third metal plug, a fourth metal plug, and a second barrier layer, wherein the second barrier layer is disposed between the third metal plug and the first dielectric layer, the second barrier layer is disposed between the third metal plug and the second dielectric layer, the second barrier layer is disposed between the fourth metal plug and the second dielectric layer, the fourth metal plug is disposed over and physically contacts the third metal plug, and the fourth metal plug physically contacts 

Conclusion
The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
YIN et al. (US 20110062502 A1; pub. date Mar. 17, 2011; See e.g. FIG. 14) teaches source/drain contacts 225, 240; silicide source/drain features 210, and via-hole contacts 340 formed in dielectric layers 380, 280 – in addition to via-hole contacts on a metal gate:

    PNG
    media_image2.png
    447
    541
    media_image2.png
    Greyscale


OK et al. (US 2016/0379925 A1; Dec. 29, 2016; “STABLE CONTACT ON ONE-SIDED GATE TIE-DOWN STRUCTURE”) teaches different configurations of source/drain contacts and gate contacts. See e.g. FIG. 19:


    PNG
    media_image3.png
    428
    520
    media_image3.png
    Greyscale


BASKER et al. (US 9,812,400 B1; dated Nov. 7, 2017; ‘CONTACT LINE HAVING INSULATING SPACER THEREIN AND METHOD OF FORMING SAME”; See e.g. FIG. 16B) teaches source/drain contacts 124 with via-hole contacts139a, 139b formed on the source/drain contacts 124, and a gate 116a having a contact 178, 110a formed on the gate:

    PNG
    media_image4.png
    411
    581
    media_image4.png
    Greyscale



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813